A majority of the Court is of the opinion that the original opinion prepared by Mr. Justice SEBRING and adopted as the majority opinion, and filed here on October 28, 1943, should be adhered to.
Circuit Judge Walker sat on rehearing in lieu of Mr. Justice TERRELL and adheres to the SEBRING opinion. Mr.Justice ADAMS dissents. Mr. Chief Justice BUFORD is convinced that the holding in the SEBRING opinion overrules the holding in the case of State v. City of Bartow, 147 Fla. 67, 2 So.2d 125, and that the Bartow case insofar as it is overruled herein, should be definitely so held.
The majority of the members of the Court who adhere to the SEBRING opinion think the two opinions are not in conflict, while Mr. Justice ADAMS thinks that the SEBRING opinion does overrule the opinion in the Bartow case and that the opinion in the Bartow case should be adhered to and that the decree of the chancellor in this case should be affirmed.
On rehearing Mr. Justice TERRELL did not participate on account of necessary absence. *Page 144 
It therefore follows that the majority opinion of October 28, 1943, is adhered to and the judgment therein entered is approved.
BUFORD, C. J., BROWN, CHAPMAN and ADAMS, JJ., and WALKER, Circuit Judge, concur.
SEBRING and THOMAS, JJ., agree to conclusion.
TERRELL, J., not participating.